Filed 11/14/22 Butler v. Fernandes CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 REBECCA SUE BUTLER,                                                B311974

           Plaintiff and Appellant,                                  (Los Angeles County
                                                                      Super. Ct. No. 19STCV20840)
                     v.

 VEEDA FERNANDES et al.,

           Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Rafael A. Ongkeko, Judge. Reversed and
remanded with directions.
      Campbell & Farahani, Frances M. Campbell and Nima
Farahani for Plaintiff and Appellant.
      Demler, Armstrong & Rowland, David A. Ring, Pennie P.
Liu and David W. Jennings for Defendants and Respondents.
               ________________________________
       Rebecca Sue Butler leased an apartment in a three-unit
building in Santa Monica owned by Regina E. Fernandes as
trustee of the Fernandes Trust, dated October 27, 2014. After
several years Butler began having difficulties with her neighbor
Joachim (Joe) Fernandes, one of Regina’s adult children,1 which
purportedly culminated in Joe’s attempt to hit Butler and her
boyfriend with his car. Butler moved out. Regina died. Butler
sued Joe, three of Regina’s other adult children (Austin, Veeda
and Shyla), as well as Doe 1 in his or her capacity as the
successor trustee of the trust, alleging causes of action for
violation of the Ralph Civil Rights Act of 1976 (Ralph Act) (Civ.
Code, § 51.7), sexual harassment (Civ. Code, § 51.9), violation of
the Santa Monica Tenant Harassment Ordinance (Santa Monica
Mun. Code, § 4.56 et seq.) and negligence.
       Butler appeals the judgment entered in favor of Austin,
Veeda and Shyla (collectively siblings) after the trial court
granted their motion for summary judgment. Although Butler
failed to plead viable causes of action against the siblings for
violating the Ralph Act, sexual harassment or violation of the
Santa Monica ordinance, because she properly pleaded a
negligence cause of action and there are triable issues of material
fact as to that claim, we reverse the judgment and remand the
cause for further proceedings.




1     We refer to the members of the Fernandes family, who
share the same surname, by their first names for clarity.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Butler’s Tenancy and Her Escalating Troubles with Joe
      In May 2013 Butler leased a unit in an apartment building
on Yale Street in Santa Monica that Regina owned, first
individually and later in her capacity as the sole trustee of the
Fernandes Trust, dated October 27, 2014.2 Butler never met
Regina.
      Joe lived in the adjacent unit and provided on-site
managerial assistance at the building. Joe initially showed
Butler the apartment, instructed her to fill out a credit
application, signed the lease in his mother’s name and provided
her keys upon move-in. Butler contended Veeda, Austin, and
Shyla also assisted in managing the property to varying degrees
in Regina’s absence.3



2     The parties disputed in the trial court when the apartment
building became part of the Fernandes Trust estate. Butler
asserted the change in ownership occurred in October 2014 when
Regina executed the trust instrument and listed the building in
the schedule of trust assets. The siblings argued the transfer did
not occur until February 2019 when Regina executed a trust
transfer deed, which was recorded posthumously in June 2019.
On appeal the siblings do not contend the building was not a
trust asset as of late 2014.
3      Regina traveled abroad from March 2017 to October 2018
and fell ill upon her return. She was in and out of hospitals and
skilled nursing facilities from January to April 2019. According
to Butler, Austin was responsible for marketing apartments for
rent, offered some assistance with repairs and apologized to
Butler on Joe’s behalf for turning off her water. Veeda
corresponded with Butler regarding maintenance issues and
returned her last month’s rent check. Butler spoke with Shyla




                                 3
      Butler testified at her deposition that her relationship with
Joe was always “kind of abnormal,” but during the first few years
of her tenancy she did not interact with him often. However, on
one occasion shortly after she moved in, Joe beat on Butler’s door
and berated her for parking in his spot although the building did
not have assigned parking.
      Beginning in 2017 Joe’s conduct toward Butler became
increasingly erratic and unpleasant. The change coincided with
Butler’s boyfriend, Daniel Morgan, spending more time at her
apartment. Morgan eventually moved in with Butler.
      In her complaint and at her deposition Butler gave
examples of disturbing behavior she attributed to Joe. In May
2017, for example, handymen began showing up unannounced at
Butler’s apartment to make repairs; one worker told Butler that
Joe, who Butler asserted had keys to her apartment, had let him
into her unit on previous occasions. Butler also began to notice
her belongings had been moved around her apartment when she
was not there. She also suspected Joe was responsible for taking
her underwear from the building’s laundry room.
      One night in October 2017 Joe started loudly throwing
away glass bottles in the trash can outside Butler’s window.
Morgan asked Joe to be quiet, to which Joe replied, “Fuck you,
asshole. I’m taking out garbage.” A day or so later Butler found
laundry detergent she had left in the building’s laundry room had
been contaminated with urine. In another instance, when
Morgan and Butler were engaged in sexual relations, Joe went
outside and repeatedly banged on the garbage can lid, screaming


once when she was locked out of her apartment; Shyla did not
have a key and could not help.




                                 4
that they “needed to shut the fuck up.” Other times, Morgan
heard sounds of “auto-erotic pleasure” or “violent masturbation”
coming from Joe’s apartment.
      According to Morgan, Joe would leer at Butler when she
walked by. He set up a folding chair at the base of her stairs to
watch her and other times would open his apartment door or peer
through the window as she passed. Morgan also testified at his
deposition that Joe told him nobody wanted him at the building,
he just needed to get out, and he was a freeloader.
      In September 2018, while Butler was out of town, Joe
turned off the water to her apartment when Morgan’s brother
was in the shower. When Morgan knocked on Joe’s door, Joe
responded, “What do you want? I’ll call the cops. F you. F off.”
Morgan asked Joe to turn the water back on, to which Joe
replied, “Okay, so long as you f off.” However, the faucet for the
bathroom sink still did not work properly following the shut-off.
Austin apologized to Butler on Joe’s behalf for the incident.
Butler informed Veeda of the episode; Veeda replied Morgan
should not be making noise in the apartment and nothing could
be done because Morgan was not on the lease.
      In January 2019 Butler and Morgan were walking back to
her apartment through an alleyway when Joe accelerated his car
toward them at a high rate of speed, causing Butler and Morgan
“to have to jump out of the way” and “hug the wall.” They “[j]ust
barely” missed being struck by Joe’s car. After Joe sped past, he
slammed on the brakes and emerged from his car irate,
gesticulating and screaming that Butler needed to control her
boyfriend. Butler reported the incident to the police. Shortly
thereafter Joe positioned the building’s garage bins to block
Butler’s access to the exits.




                                5
      On February 1, 2019 Joe appeared at Butler’s door, along
with four Santa Monica police officers, to deliver a notice stating
she was in violation of her lease and demanding Morgan vacate
the apartment.
      On February 14, 2019 Butler obtained a temporary
restraining order against Joe. However, she was never able to
successfully serve him.
      On February 28, 2019 Butler notified Regina by certified
mail that she was terminating her tenancy. Butler stated she
has not been staying at the apartment since February 14 “[d]ue
to on-going and the more recent escalation of affairs involving
Joachim Fernandes in Unit B.” Butler also wrote, “I do not feel
safe remaining in my apartment and I am unable to continue my
tenancy so long as he also remains on premises.”
      On March 1, 2019 Butler sent a text message to Veeda
stating she had sent her 30-day notice letter and could no longer
communicate with Veeda “without documentation.” Butler
advised Veeda she had a restraining order against Joe. Butler
also wrote, if Veeda did not respond in writing or by “recorded
convo,” Butler would “assume [she was] aiding him in his
attempts to harass[her].” Butler’s message continued, “If you
don’t know about any of this you should speak with Joe. I don’t
know if he has told you about what has been going on but he is
engaging in criminal activity. I am afraid for my safety. I would
greatly appreciate if you can help keep him away from me so I
can leave. I just want to leave. Please understand. He is ruining
my life.” The next day, March 2, 2019, Butler sent Veeda a text
message stating, “I saw you – please leave me alone[.]”4 The

4     Butler explained in her deposition that she saw Veeda
drive by the building “a few times” around the time Butler was




                                 6
following evening Veeda responded with a text message that
read, “According to the lease agreement I need to refund your last
month’s rent of $1400. Please let me know the address or PO Box
where you want me to send the check.”
      Butler moved out of the apartment in March 2019 because
she was “no longer able to bear the behavior of [Joe],” and feared
“for her safety if she continued to live” in the building.
      Regina passed away in April 2019.
      2. Butler’s Lawsuit
       On June 14, 2019 Butler filed a complaint for damages for
violation of the Ralph Act, sexual harassment, violation of the
Santa Monica Tenant Harassment Ordinance and negligence.
Butler named as defendants Joe, Veeda, Austin, Shyla, Doe 1 as
successor trustee, and nine additional Doe defendants.
       Butler alleged on information and belief that Regina, until
her death in April 2019, was the owner of the apartment building
and the trustee of the Fernandes Trust, which held the building
for the beneficiaries of the trust. Butler further alleged,
“[b]ecause Plaintiff has no knowledge of the specifics of the trust,
she sues Doe 1 in his or her capacity as the successor trustee of
the Fernandes Trust” and, on information and belief, he or she “is
doing business as an owner or manager of rental housing.”
Butler also alleged, again on information and belief, that Joe and
the siblings “are beneficiaries of the Fernandes Trust . . . or
otherwise have some ownership interest in the Building,” and
that they “all managed the Building during the time that Rebecca


moving out. At one point Veeda stopped and picked up a package
on Joe’s doorstep. Butler believed Veeda was helping Joe avoid
service of the temporary restraining order.




                                 7
Butler lived in the Apartment.” In addition, Butler alleged “each
of the Defendants designated as a Doe is a parent, family
member, predecessor, successor, affiliate, limited or general
partner, agent, servant, associate, or employee of the other
Defendants, and each is responsible in some manner for the acts
and events alleged herein.”
       As for actionable misconduct Butler alleged Joe had
violated the Ralph Act and Civil Code section 51.9 by
intentionally threatening violence and intimidating her because
of her sex and by sexually harassing her through “verbal, visual
and physical conduct of a hostile nature.” She alleged as to both
statutory violations that all the defendants had aided or
conspired in the denial of her rights, including the right to be free
from any violence, or intimidation by threat of violence, against
her because of her sex. Finally, as to both causes of action,
Butler averred that, “[a]s a result of [Joe’s] conduct,” she had
suffered both economic and noneconomic damages.
       In her cause of action for violation of the harassment
ordinance, Butler alleged all defendants are landlords within the
meaning of the Santa Monica Municipal Code, and each had
violated the ordinance by “[i]nterrupting, terminating or failing
to provide housing services,” “[f]ailing to perform repairs and
maintenance,” “[a]busing the right of access into the Apartment,”
“[a]busing the tenant with words which are offensive,”
“[i]nfluencing or attempting to influence [Butler] to vacate
through intimidation or coercion,” “[t]hreatening [Butler] with
physical harm” and “[i]nterfering with [Butler’s] right to quiet
use and enjoyment for her Apartment.”




                                  8
      For her negligence cause of action Butler alleged that all
defendants “had a duty to act as reasonable landlords and to
protect their tenants . . . and to remove any hazards and
reasonably inspect the Building and correct defects” and each
“had a duty to properly train and supervise their agents and
employees who they entrusted with managerial duties.” Butler
further alleged, “Defendants failed to properly train and
supervise their employees/agents entrusted with managerial
duties at the Building.”
      3. The Siblings’ Motion for Summary Judgment or
         Summary Adjudication
       In October 2020 the siblings moved for summary judgment
or, in the alternative, summary adjudication, contending each of
Butler’s four causes of action failed as a matter of law. In
support of the motion the siblings emphasized Butler’s complaint
focused on Joe’s actions; it was undisputed they had never
engaged in or threatened violence toward Butler and had not
sexually harassed her; and there was no evidence they had aided
or abetted Joe’s misconduct or conspired with him to commit it.
Indeed, they asserted, it was undisputed that they did not learn
of Joe’s alleged misconduct, if at all, until after it had occurred.
       The siblings also argued they were not Butler’s landlord
and had no ownership interest in the building during her tenancy
and there was no agency or employment relationship between
Joe, on the one hand, and the siblings, on the other, during that
time. As such, they had no duty to control Joe or to protect
Butler from Joe’s actions.
       On February 9, 2021, the same day she filed her opposition
to the siblings’ motion, Butler filed four separate amendments to
her complaint, correcting the identification of Joe, Veeda, Austin




                                 9
and Shyla to name each of them “individually and as trustee of
the Fernandes Trust dated October 27, 2014.” The court
approved and signed the amendments.
       In her opposition to the motion Butler admitted the siblings
had never engaged in or threatened violence toward her and
never sexually harassed her. Butler also acknowledged the
siblings were not aware of Joe’s alleged misconduct, if at all, until
after it had occurred. However for the first time Butler asserted
that, “for the entire length of [Butler’s] tenancy, the four
Fernandes siblings were either de facto or de jure trustee[s] of the
Trust, and each is therefore liable just as if each Fernandes
sibling owned the Property in fee simple in his or her own name.”
Butler further argued her claims under the Ralph Act and Civil
Code section 51.9—predicated on Joe’s attempt to hit Butler and
Morgan with his car and his “campaign of bizarre sexual
harassment”—were not against the siblings “personally,” but “on
the basis of vicarious liability for the actions of their agent.” As
such, Butler contended, it was immaterial the siblings were not
aware of or did not participate in or contribute to Joe’s wrongful
acts.
       Butler also explained the siblings’ liability for violation of
the Santa Monica harassment ordinance and for negligence was
based on their status as Butler’s landlords. Specifically with
respect to negligence, Butler argued her claim was predicated on
their responsibility for failing to properly train and supervise Joe,
their agent, in their capacities as landlords.
      4. The Trial Court’s Ruling
      On March 1, 2021, following receipt of a reply brief and a
hearing on the motion, the trial court issued a written ruling
granting the motion. The court found no triable issue of material




                                 10
fact with respect to the siblings’ “direct liability under any cause
of action or [for] aiding or abetting in the commission of the
underlying misconduct. If any individual has any direct liability,
non-moving defendant [Joe] is potentially liable in his individual
capacity as well as a successor or interim trustee of the
Fernandes Trust during the times when he had the purported
authority to act in his mother’s absence, as provided in the trust
instrument. . . . Further, [the siblings], whether in their
individual or trustee capacities, are not vicariously liable for their
co-trustee’s misconduct because Joe Fernandes was not their
agent, but, at best, only a co-trustee in their mother’s absence.”
       The court entered judgment in favor of the siblings. Butler
filed a timely notice of appeal.
                           DISCUSSION
      1. Standard of Review
       A motion for summary judgment is properly granted only
when “all the papers submitted show that there is no triable
issue as to any material fact and that the moving party is entitled
to a judgment as a matter of law.” (Code Civ. Proc., § 437c,
subd. (c).) We review a grant of summary judgment de novo
(Samara v. Matar (2018) 5 Cal.5th 322, 338) and, viewing the
evidence in the light most favorable to the nonmoving party
(Regents of University of California v. Superior Court (2018)
4 Cal.5th 607, 618), decide independently whether the facts not
subject to triable dispute warrant judgment for the moving party
as a matter of law. (Hampton v. County of San Diego (2015)
62 Cal.4th 340, 347; Schachter v. Citigroup, Inc. (2009) 47 Cal.4th
610, 618.)




                                  11
       “There is a triable issue of material fact if, and only if, the
evidence would allow a reasonable trier of fact to find the
underlying fact in favor of the party opposing the motion in
accordance with the applicable standard of proof” at trial.
(Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 850;
accord, Lugtu v. California Highway Patrol (2001) 26 Cal.4th
703, 722.)
       “‘[T]he scope of the issues to be properly addressed in [a]
summary judgment motion’ is generally ‘limited to the claims
framed by the pleadings. [Citation.] A moving party seeking
summary judgment or adjudication is not required to go beyond
the allegations of the pleading, with respect to new theories that
could have been pled, but for which no motion to amend or
supplement the pleading was brought, prior to the hearing on the
dispositive motion.’” (Jacobs v. Coldwell Banker Residential
Brokerage Co. (2017) 14 Cal.App.5th 438, 444; accord,
Comunidad en Accion v. Los Angeles City Council (2013)
219 Cal.App.4th 1116, 1125 [“‘“[a] party cannot successfully resist
summary judgment on a theory not pleaded”’”]; Hutton v. Fidelity
National Title Co. (2013) 213 Cal.App.4th 486, 493 [“The
pleadings play a key role in a summary judgment motion. ‘“The
function of the pleadings in a motion for summary judgment is to
delimit the scope of the issues . . .”’ and to frame ‘the outer
measure of materiality in a summary judgment proceeding”’]; see
Conroy v. Regents of University of California (2009) 45 Cal.4th
1244, 1250 [“[t]he materiality of a disputed fact is measured by
the pleadings [citations], which ‘set the boundaries of the issues
to be resolved at summary judgment’”].)




                                  12
       2. The Trial Court Properly Granted the Siblings’ Motion
          on Butler’s Causes of Action for Violations of the Ralph
          Act and Civil Code Section 51.9
       The Legislature enacted the Ralph Act “‘to declare
unlawful, and civilly actionable, any acts of violence or
intimidation by threats of violence directed against any individual
because of his actual or perceived membership in a minority or
similarly protected class.”’ (D.C. v. Harvard-Westlake School
(2009) 176 Cal.App.4th 836, 858; see Gabrielle A. v. County of
Orange (2017) 10 Cal.App.5th 1268, 1290 [“[t]he Ralph Act is an
antidiscrimination scheme”].) A plaintiff’s “sex” and “marital
status” are among the protected characteristics. (See Civ. Code,
§ 51.7, subd. (b)(1), incorporating the characteristics listed or
defined in section 51, subdivisions (b) & (e), the Unruh Civil
Rights Act.) A plaintiff may establish a violation of the Ralph Act
by proving the defendant directly engaged in prohibited conduct
or “the defendant aided, incited, or conspired in the denial of a
protected right.” (Gabrielle A., at p. 1291.)
       Civil Code section 51.9 “prohibits sexual harassment in
certain business relationships.” (Hughes v. Pair (2009)
46 Cal.4th 1035, 1039, 1044 [the statute was enacted “to address
‘relationships between providers of professional services and
their clients’”].) The statute’s nonexhaustive list of covered
service providers includes a “[l]andlord or property manager”
(Civ. Code, § 51.9, subd. (a)(1)((D)); and it creates liability for any
of those individuals who engage in “verbal, visual, or physical
conduct of a sexual nature or of a hostile nature based on gender,
that were unwelcome and pervasive or severe.” (Civ. Code,
§ 51.9, subd. (a)(2).) In other words, section 51.9 “expressly
provides a cause of action for a tenant whose landlord sexually




                                  13
harasses him or her.” (Smith v. BP Lubricants USA Inc. (2021)
64 Cal.App.5th 138, 150.)
      In her complaint Butler alleged Joe directly engaged in
conduct proscribed by both the Ralph Act and Civil Code
section 51.9. As to the siblings, in contrast, Butler alleged in her
pleading only that they “aided or conspired in the denial of the
rights provided to [Butler].” Butler, however, failed to present
any facts to support this theory of liability, admitting that, to the
extent the siblings ever learned about Joe’s actions toward
Butler, it was well after the challenged conduct had taken place.
Rather, in opposing the siblings’ motion, Butler presented a new
theory of vicarious liability—the siblings were actual (de jure) or
de facto trustees of the Fernandes Trust, responsible for Joe’s
conduct as their agent.
      Butler’s effort to expand her theories of liability against the
siblings, although understandable, was improper in the absence
of necessary court-approved amendments to her complaint. As
discussed, the complaint limits the issues to be addressed in a
motion for summary judgment. “‘The burden of a defendant
moving for summary judgment only requires that he or she
negate plaintiff’s theories of liability as alleged in the
complaint. . . . “‘. . . The [papers] filed in response to a
defendant’s motion for summary judgment may not create issues
outside the pleadings and are not a substitute for an amendment
to the pleadings.’”’” (Millard v. Biosources, Inc. (2007)
156 Cal.App.4th 1338, 1353; see Laabs v. City of Victorville
(2008) 163 Cal.App.4th 1242, 1258 (Laabs) [“[t]o allow a party to
expand its pleadings by way of opposition papers creates . . . an
unwieldly process”].)




                                 14
       To be sure, “new factual issues presented in opposition to a
motion for summary judgment should be considered if the
controlling pleading, construed broadly, encompasses them. In
making this determination, courts look to whether the new
factual issues present different theories of recovery or rest on a
fundamentally different factual basis.” (Laabs, supra,
163 Cal.App.4th at p. 1257.) However, “if a plaintiff wishes to
introduce issues not encompassed in the original pleadings, the
plaintiff must seek leave to amend the complaint at or prior to
the hearing on the motion for summary judgment.” (Ibid.; accord,
Distefano v. Forester (2001) 85 Cal.App.4th 1249, 1264-1265 [“[i]f
the opposing party’s evidence would show some factual assertion,
legal theory, defense or claim not yet pleaded, that party should
seek leave to amend the pleadings before the hearing on the
summary judgment motion”].) Butler’s new theory of vicarious
liability falls outside the permissible scope of new factual issues.
       The requirement for pleading liability under a theory of
respondeat superior is not onerous: “It is a generally accepted
rule . . . that ‘In order to state a cause of action against defendant
for a wrong committed by his servant, the ultimate fact necessary
to be alleged is that the wrongful act was in legal effect
committed by defendant. This may be alleged either by alleging
that defendant by his servant committed the act, or, without
noticing the servant, by alleging that defendant committed the
act.”’ (Golceff v. Sugarman (1950) 36 Cal.2d 152, 154; accord,
CRST, Inc. v. Superior Court (2017) 11 Cal.App.5th 1255, 1264,
fn. 7; see also Alvarez v. Felker Mfg. Co. (1964) 230 Cal.App.2d
987, 997 [“It is the rule in California . . . that in order to hold the
principal liable for the acts of his agent[,] it is not necessary to
allege that the agent was negligent. It suffices to allege that the




                                  15
principal was negligent”].) Yet Butler’s complaint failed to
satisfy even that minimal requirement. She alleged actionable
misconduct against the agent, Joe, and his aiders and
conspirators, without the additional, essential allegation that the
siblings, as landlords, were legally responsible for his
malfeasance.5 Nowhere in the complaint did Butler allege Regina
or the siblings—in their individual capacity or as successor
trustees—were vicariously liable, or legally responsible, for Joe’s
misconduct. Simply changing the capacity in which the siblings
were sued by amendment to the complaint did not inject the
otherwise-absent theory of vicarious liability into her pleading.
       In sum, the unpleaded theory of vicarious liability was not
a proper ground upon which to oppose summary judgment.
(Vulk v. State Farm General Ins. Co. (2021) 69 Cal.App.5th 243,
258 [“[defendant] was not required to refute liability on a theory
of liability raised by [plaintiff] for the first time in his opposition
to the motion for summary judgment, and the trial court did not
need to address the theory in ruling on the motion”]; Laabs,
supra, 163 Cal.App.4th at p. 1253 [in opposing a motion for
summary judgment, ‘“the plaintiff cannot bring up new,
unpleaded issues in his or her opposing papers”’]; see Millard v.
Biosources, Inc., supra, 156 Cal.App.4th at p. 1353 [plaintiff’s


5      It may have been Butler’s intent to plead a theory of
vicarious liability when she named Doe 1 as successor trustee of
the Fernandes Trust or included the multitude of possible
relationships for the other nine Doe defendants. But such
generalized allegations of secondary liability are properly
disregarded as “egregious examples of generic boilerplate.”
(Moore v. Regents of University of California (1990) 51 Cal.3d
120, 134, fn. 12.)




                                  16
failure to allege theory of negligence per se in complaint
precluded reliance thereupon to oppose summary judgment].) It
is equally improper on appeal. (See Vulk, at p. 263 [plaintiff
“cannot obtain reversal of the trial court’s summary judgment
ruling” on a legal theory not alleged in the complaint].)
        Butler also argues on appeal, as she did in opposition to the
summary judgment motion, that the siblings became trustees of
the Fernandes Trust during Butler’s tenancy. Butler emphasizes
the trust instrument provided, “If the office of trustee becomes
vacant, by reason of death, incapacity, or any other reason, then
Joachim . . . , Austin . . . , Shyla . . . , and Veeda . . ., or any one or
all of them, as cotrustees, shall be successor trustees, with full
power to continue the trust administration.” Regina’s travels
abroad coupled with her ailing health, Butler asserted, prevented
Regina from fulfilling her duties as trustee and, pursuant to the
terms of the trust instrument, Joe and the siblings became
successor trustees—and her landlords—sometime during her
tenancy. Alternatively, Butler contends the siblings were de
facto trustees to the extent Regina “was able to act as trustee and
simply did not” during the operative period, based on the varying
degrees to which the siblings assumed managerial or
administrative responsibilities at the property. Thus, Butler
insists, her alternate theories of actual or de facto trustees
created at least a triable issue of fact as to whether the siblings
were Butler’s landlords during 2018 and 2019.
        Even if Butler’s allegations that Joe and the siblings were
each “an owner or manager of rental housing” and “all managed
the Building during the time that Rebecca Butler lived in the
Apartment” is properly construed to include her theory the
siblings were her landlord, Butler’s complaint still lacked the




                                    17
necessary allegation that the building’s landlords were somehow
responsible for Joe’s purported campaign of sexual harassment
and threats of violence. To reiterate, that fatal deficiency cannot
be cured by contentions of vicarious liability first included in an
opposition to the motion for summary judgment without a
corresponding amendment to the complaint. Without a viable
theory of direct liability and absent well-pleaded allegations of
vicarious liability, the trial court properly granted the siblings’
motion on the Ralph Act and Civil Code section 51.9 causes of
action.
      3. The Trial Court Properly Granted the Siblings’ Motion
         on the Cause of Action for Violation of the Santa Monica
         Harassment Ordinance
       Butler alleged the siblings, as well as Joe, were landlords
as defined by Santa Monica Municipal Code section 4.56.010,
subdivision (f), and they had violated the city’s harassment
ordinance by, among other things, “[i]nterrupting, terminating or
failing to provide housing services required by law” and
“[i]nterfering with [Butler’s] right to quiet use and enjoyment of
her Apartment.” However, to be actionable under the ordinance,
the proscribed conduct must have been undertaken “in bad faith,”
defined as “[a]n intent to vex, annoy, harass, provoke or injure
another person.” (Santa Monica Mun. Code, § 4.56.010,
subd. (a).)
       Butler did not allege in her complaint, and did not offer
evidence in response to the siblings’ motion, that Veeda, Austin
or Shyla had mistreated Butler in bad faith in violation of the
harassment ordinance. Butler does not contend otherwise on
appeal. Rather, once again in opposition to the motion and on
appeal Butler argues the siblings’ liability derives from their
status as her landlords (de jure or de facto), answerable for Joe’s




                                 18
misconduct as an agent or employee. Butler’s failure to amend
her complaint to include allegations of respondeat superior
liability dooms this cause of action, as well.
       Tacitly conceding this omission, Butler contends granting
the motion on the harassment ordinance cause of action was
nevertheless improper because “it was reasonably contemplated
by the Complaint that [Butler] was proceeding against both Joe
the manager and whoever owned the apartment building as the
employer of Joe the manager.” In support of this argument,
Butler points to the complaint’s identification of Doe 1 as the
successor trustee of the Fernandes Trust and her later
amendments to the complaint naming the siblings in their
capacities as trustees. Changing the capacity in which the
siblings were sued, however, without adding the requisite
allegations of secondary liability, did not place Butler’s new
theory of liability at issue in the summary judgment motion. (See
Laabs, supra, 163 Cal.App.4th at p. 1258; Distefano v. Forester,
supra, 85 Cal.App.4th at pp. 1264-1265.)
       4. The Trial Court Erred in Granting the Siblings’ Motion
           on the Negligence Cause of Action
       Unlike her unpleaded theory of vicarious liability, essential
for the causes of action for violations of the Ralph Act, Civil Code
section 51.9 and the Santa Monica harassment ordinance, Butler
pleaded actionable misconduct directly attributable to the
siblings for purposes of her negligence cause of action. Butler
alleged in her complaint that Joe and the siblings had “a duty to
act as reasonable landlords and to protect their tenants at the
Building, including [Butler], from harm” and “each of them had a
duty to properly train and supervise their agents and employees
who they entrusted with managerial duties at the Building.”




                                 19
Butler further alleged, “Defendants failed to properly train and
supervise their employees/agents entrusted with managerial
duties at the Building” and that failure to act as reasonable
landlords proximately caused her damages.
       Butler’s failure-to-train-and-supervise allegations support
direct liability for the building’s owner—that is, whoever was
trustee during Butler’s tenancy. (See Delfino v. Agilent
Technologies, Inc. (2006) 145 Cal.App.4th 790, 815 [“[l]iability for
negligent supervision and/or retention of an employee is one of
direct liability for negligence, not vicarious liability”].) Given the
siblings’ status (along with Joe) as successor trustees, Butler
established triable issues of fact as to their direct liability in that
capacity. (See Prob. Code, § 18004 [“[a] claim based on . . . a tort
committed in the course of administration of the trust may be
asserted against the trust by proceeding against the trustee in
the trustee’s representative capacity, whether or not the trustee
is personally liable on the claim”]; Stoltenberg v. Newman (2009)
179 Cal.App.4th 287, 294 [“‘[A] third person with a claim against
the trust or the trustee may assert the claim against the trust by
bringing an action against the trustee in the trustee’s
representative capacity. . . .’ [¶] There is no meaningful
distinction between the liability of the decedent trustee who
committed a tort as trustee and the successor trustee in her
capacity as trustee, except that the decedent trustee’s estate
might also be liable”].)6



6     The Fernandes Trust authorized the trustee to “[m]anage,
control, improve, and maintain all real and personal trust
property,” and to “[e]mploy and discharge agents and employees,
including . . . property managers.” As such, oversight of




                                  20
       The trial court in granting the siblings’ motion focused, as
do the siblings on appeal, on their alleged status as actual or
de facto cotrustees during Butler’s tenancy, arguing one cotrustee
cannot be held liable for another cotrustee’s misconduct. (See
Prob. Code, §§ 18001 [“[a] trustee is personally liable for
obligations arising from ownership or control of trust property
only if the trustee is personally at fault”], 18002 [“[a] trustee is
personally liable for torts committed in the course of
administration of the trust only if the trustee is personally at
fault”]; Blackmon v. Hale (1970) 1 Cal.3d 548, 559 [“[a] trustee is
not strictly liable for the wrongful acts of a cotrustee”].)
Similarly, the siblings contend, even if there were evidence they
(and not only Joe) acted as Regina’s agents in managing the
apartment building, one agent cannot be held liable for another
agent’s misconduct.
       Whatever the validity of the trial court’s and the siblings’
analysis of the siblings’ potential personal liability for Joe’s
alleged misconduct as cotrustees or fellow agents, broadly
construed Butler’s complaint also alleged Veeda, Austin and
Shyla are liable as successor trustees (as is Joe in his capacity as
one of the successor trustees) for their predecessor’s negligent
supervision and training of Joe in his capacity as agent for the
building’s owner. It is true, as the siblings observe, that Butler
did not name Regina as a defendant and Butler’s allegation of
negligent training and supervision do not specifically refer to
Regina. But the complaint alleged the duty to train and
supervise was owed by the Fernandes Trust’s trustee as


employees managing the building fell within the trustee’s
prescribed powers.




                                 21
owner/landlord; Regina had died before the complaint was filed;
Butler named Doe 1 as a successor trustee; and the pleading (as
amended) also expressly identified the siblings as trustees.
Liberally construing the complaint, as we must, Butler
adequately pleaded a theory of negligent training and supervision
of the building’s manager for which the successor trustees may be
liable in their capacity as trustees.
       The record on this liability theory is sufficient to defeat a
motion for summary adjudication. Indeed, the siblings do not
dispute that Joe acted as Regina’s agent with respect to the
property, contending in their moving papers in the trial court,
“Anything [Joe] did (e.g., signing the lease or providing notices),
was done for disclosed principal Regina.” They simply argue if
they were cotrustees or coagents with Joe, they had no duty—and
no potential liability to a third party—to train or supervise him.7
But Regina as trustee, owner of the building and Butler’s
landlord had such a duty; and the siblings are responsible for any
breach of that duty as the Fernandes Trust’s successor trustees.
(See Phillips v. TLC Plumbing, Inc. (2009) 172 Cal.App.4th 1133,
1140 [“‘[a] principal who conducts an activity through an agent is
subject to liability for harm to a third party caused by the agent’s
conduct if the harm was caused by the principal’s negligence in
selecting, training, retaining, supervising, or otherwise
controlling the agent’”]; Evan F. v. Hughson United Methodist



7     If, as Butler contends, the siblings became trustees during
her tenancy because Regina could not, or did not, exercise her
authority as trustee, the siblings may also be directly liable as
trustees (not simply as successor trustees) for the failure to train
and supervise their agent, Joe.




                                 22
Church (1992) 8 Cal.App.4th 828, 836 [same]; see also Rest.3d
Agency, § 7.05.)
        The siblings presented no evidence that Regina had
fulfilled her duty of training and supervising her agent, Joe.
Accordingly, the burden never shifted to Butler to demonstrate
there existed a triable issue of material fact as to her negligence
cause of action. (See Ennabe v. Manosa (2014) 58 Cal.4th 697,
705 [“[t]he moving party bears the burden of showing the court
that the plaintiff has not established, and cannot reasonably
expect to establish, the elements of his or her cause of action”
(internal quotation marks omitted)]; Kahn v. East Side Union
High School Dist. (2003) 31 Cal.4th 990, 1003 [“the defendant
must present evidence that would preclude a reasonable trier of
fact from finding that it was more likely than not that the
material fact was true [citation], or the defendant must establish
that an element of the claim cannot be established, by presenting
evidence that the plaintiff ‘does not possess and cannot
reasonably obtain, needed evidence’”].) The siblings’ motion
directed to that cause of action should have been denied.
                         DISPOSITION
       The judgment is reversed. The cause is remanded with
directions to enter a new order granting the siblings’ motion for
summary adjudication on the first (Ralph Act), second (Civ. Code,
§ 51.9) and third (harassment ordinance) causes of action,
denying the motion as to the fourth (negligence) cause of action
and for further proceedings not inconsistent with this opinion.




                                23
     The parties are to bear their own costs on appeal.



                                    PERLUSS, P.J.
We concur:




             SEGAL, J.              FEUER, J.




                               24